IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

KENNETH MEEKS,

Petitioner,
Vv. Civil Action No. 3:18CV815
MARK BOLSTER,

Respondent.

FINAL ORDER

In accordance with the accompanying Memorandum Opinion, it is hereby ORDERED

that:
l. The Report and Recommendation (ECF No. 20) is ACCEPTED and ADOPTED:
bs Respondent’s Motion for Summary Judgment (ECF No. 13) is GRANTED;
3. Respondent’s Motion to Dismiss (ECF No. 12) is DISMISSED AS MOOT:
4. Meeks’ Motion to Order Respondent to Serve Petitioner (ECF No. 16) is
DISMISSED AS MOOT;
5. Meeks’ § 2241 Petition (ECF No. 1) is DISMISSED; and,

6. Meeks’ claims and the action are DISMISSED.

Should Meeks desire to appeal, a written notice of appeal must be filed with the Clerk of
the Court within sixty (60) days of the date of entry hereof. Failure to file a notice of appeal
within that period may result in the loss of the right to appeal.

The Clerk is DIRECTED to send the Memorandum Opinion and Order to Meeks and
counsel of record.

Itis SOQ ORDERED.

   
 

M. Ha
United State

Date: Feb. 2\, 2920

Richmond, Virginia
